Citation Nr: 1539235	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability, to include degenerative disc disease, arthritis, posttraumatic back strain, and left leg radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty from April 1973 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded the petition to reopen in December 2013.

In August 2013, the Veteran presented sworn testimony during a video conference hearing in Cleveland, Ohio, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In a rating decision dated in February 2005, the RO declined to reopen the Veteran's previously denied claim for service connection for a back disability on the basis that he had not submitted any new and material evidence showing that his preexisting back disability was aggravated in service; the Veteran did not appeal this decision.  

2.  Evidence received since the February 2005 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision declining to reopen a previously denied claim for service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a back disability, to include degenerative disc disease, arthritis, posttraumatic back strain, and left leg radiculopathy, has not been submitted; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An August 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The August 2008 letter also notified the Veteran of the elements of new and material evidence, and the reasons for the prior denials in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  

The Board notes that, in an attempt to reopen a previously denied claim for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159(c)(4)(iii) (providing medical examinations applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured); Paralyzed Veterans of America  v. Sec'y of Veterans Affairs, 345 F. 3d 1134, 1341-43   (Fed. Cir. 2003) (statutory language and legislative history support regulation interpretation that VA has no duty to provide a medical examination until the case is reopened).  The Veteran was afforded a VA examination to address his back in January 2013.  However, as discussed below, the Board has concluded that new and material evidence has not been submitted on the claim.  Accordingly, there is no duty to provide an examination and any error relating to the January 2013 VA examination is irrelevant.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

The claim was remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development including attempting to obtain any outstanding VA treatment records from 1973 and 1974.  The AOJ attempted to obtain these records.  The Cleveland VA Medical Center (VAMC) informed the AOJ in April 2014 that there were no records from that time period.  The Veteran was informed of this and the claim was readjudicated in an April 2014 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his back disability.  Notably, the Veteran's testimony regarding the possible existence of earlier VA treatment records triggered the Board's decision to remand the claim in December 2013.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran's claim for service connection for a back disability was first denied in an April 1974 rating decision.  The RO determined that the evidence established that the Veteran had a preexisting back condition upon entry to service and did not show that this preexisting condition was aggravated beyond its normal progression by service.  The Veteran appealed this rating decision and the Board affirmed the RO's denial in an October 1974 decision.  While it was acknowledged that the Veteran was seen for complaints of back pain in service, the Board determined that the evidence supported the finding that the back condition clearly and unmistakably preexisted active service.  The Board then held that the in-service back symptoms were a continuation of the preexisting back disorder and did not reflect an increase in severity.

The Veteran most recently sought to reopen his claim for service connection for back disability in August 2004.  The RO declined to reopen the claim in a February 2005 decision, finding that new and material evidence showing aggravation of the preexisting back disability had not been submitted.  The Veteran did not appeal the denial nor did he provide new and material evidence within a year of the decision.  The February 2005 decision thereby became final.  38 C.F.R. § 3.156(b) (2015).  

As the previous denial of service connection (and subsequent denials of reopening) was premised on findings that there was no evidence that the Veteran's preexisting back disability was aggravated by service, for evidence to be new and material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to show that the Veteran's preexisting back disability had worsened beyond its natural progression during service.  The Veteran has submitted no such evidence.  


The only evidence the Veteran has submitted/identified since the last final denial in February 2005 are private and VA treatment records, the January 2013 VA examination report, and the Veteran's own hearing testimony.  None of this evidence shows inservice aggravation of a preexisting back condition.  The private and VA treatment records merely repeat the Veteran's report of experiencing back pain in service and the presence of a current back disability.  No findings are made that related the Veteran's current spine disability to his active service, to include there being aggravation of his preservice disability.  The January 2013 VA examination report is not material (raising a reasonable possibility of substantiating the claim because it affirmatively denies that the Veteran's preexisting disability was aggravated by service.  Finally, although the Veteran testified regarding his inservice complaints and belief that his back disability was caused or aggravated by service, these statements are merely redundant of previous statements made in conjunction with his earlier claims.  

In sum, the medical and lay evidence submitted since the February 2005 RO denial of reopening of the claim for service connection does not include any evidence showing inservice aggravation of a preexisting back disability or otherwise linking the Veteran's current back disability to his brief military service.  The Veteran's repeated contentions and additional treatment records are merely redundant of evidence he submitted at the time of the prior denial and does not constitute new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

As stated above, in order to reopen the previously denied claim for service connection for a back disability, the Veteran must submit evidence that shows that his preexisting back disability was aggravated by active service or that he has a back disability that is otherwise related to service.  The evidence he has submitted fails to establish such.  Accordingly, the Board finds that the evidence received since the February 2005 rating decision, while not previously considered, does not raise a reasonable possibility of substantiating the claim.  Therefore, the evidence is not material.  The appeal to reopen the Veteran's claim for service connection for a back disability is denied.


ORDER

The application to reopen the claim of entitlement to service connection for a back disability, to include degenerative disc disease, arthritis, posttraumatic back strain, and left leg radiculopathy, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


